DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action issued on 1/7/2022 is withdrawn and a new ground of rejection is set forth below.    
Response to Amendment
The amendment of claims 62, 66, 69-70 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 62 is objected to because of the following informalities: “styrene acrylonitrile” should be “styrene acrylonitrile copolymer”. Other similar terms should be amended as well. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 72 recites “component (A2) is a graft polymer”, however, the original filed claim 24 recites “component (2)(A) is a graft polymer”. 
Claims 62-66, 69-73, 78-79, 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 62 recites haze value and claim 78 recites transmittance, both values are thickness dependent. From scientific point of view, the claimed values are meaningless without reciting thickness. For purposes of expediting prosecution, any number would read on the claimed values.
Claim Rejections - 35 USC § 103
Claims 62-66, 69-73, 78-79, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 3,843,753).
Owens teaches a sheet comprising a composition comprising PVC and a composite interpolymer (13:66-14:5, 2:40). The composite interpolymer, which reads on the PAM composition, contains an elastomer phase (i.e. polymer A phase) and a rigid phase (i.e. polymer B phase) (3:15-20). The composite interpolymer contains at least 16 wt% of rigid phase (10:30-50, examples). The composition contains 5-50 wt% of elastomer content (12:30-50). Take the numbers in table 1 as example, the composition comprises 30 wt% of elastomer, which equals to about 43wt% of composite interpolymer and 57wt% of rigid PVC (30x30/70=13wt% of rigid phase, 30+13=43wt% of composite interpolymer). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The composition comprises a thermal stabilizer (14:46-50). 
The elastomer phase comprises 50-99.9 wt% of alkyl acrylate and 0.05-5 wt% of crosslinking monomers and 0.05-5 wt% of graft linking monomers (7:40-45). The crosslinking monomers and graft linking monomers read on polyethylenically unsaturated monomers. For alkyl acrylate, butyl acrylate is preferred (7:50). The crosslinking monomer can be butylene diacrylate (i.e. butylene glycol diacrylate), butylene dimethacrylare, divinyl benzene (4:30-35). The contents overlap the claimed range and result in polymers having Tg in a range overlapping the claimed one.
The rigid phase comprises 50-100 wt% of alkyl methacrylate such as MMA in examples, and 0-40 wt% of other monomers such as styrene and substituted styrene (8:10-20). The contents overlap the claimed range and result in polymers having Tg in a range overlapping the claimed one.
Owens is silent with respect to the properties of the composition and the sheet . However, the teachings from Owens have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763